DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending. Claims 1-13 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 6-7 of the response, filed September 27, 2022, with respect to the objection of Claim 9 and 35 U.S.C. 112(b) rejections of Claims 2, 4-6 have been fully considered and are persuasive in light of amendments. The objection of Claim 9 and 35 U.S.C. 112(b) rejections of Claims 2, 4-6 have been withdrawn. 
Applicant's arguments, see Pg. 7-9 of the response, filed with respect to the 35 U.S.C. 102 rejection of Claim 1 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Kappes (US 2015/0308290 A1) does not disclose the limitations of a first, “stiffener comprising an annular wall”, or second, “a radially outer face of which is separated radially from the body so as the provide an empty annular space”. The Office respectfully disagrees. Regarding the first limitation of the annular wall, there is no requirement in the claim for the annular stiffener/wall to be monolithic. Paragraph [0035] of Kappes describes the segments (15) as being able to “cooperate to define a full ring as shown in FIG. 1.” This forms an annular structure. Thus, Kappes meets this limitation of the claim. Regarding the second limitation of the space, the claim specifically states “a radially outer face of which is separated radially from the body so as to provide an empty annular space”. At best, this only describes how the radially outer face is separated from the body and does not explicitly require an empty space. The assembly as a whole may have something, such as a honeycomb, in the empty space provided by manner in which the radially outer face is separated. Thus, Applicant’s arguments are not commensurate with the scope of the claim, since an empty space in the manner suggested by the arguments is not explicitly required. 
No further arguments have been provided with respect to the remaining claims. 
Assuming arguendo that the rejection in view of Kappes is withdrawn, Applicant is highly recommended to consider the structure of previously cited pertinent arts Aksit et al. (US 6,340,286 B1) and Moore (US 2,447,957 A). Out of the currently cited prior art, these two references are the next closest prior arts after Kappes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappes (US 2015/0308290 A1).
Regarding Claim 1, Figures 2-3 of Kappes disclose a fan casing (10) for an aircraft turbomachine, comprising an annular body (12) extending about an axis (not shown, 20 in Figure 1) and equipped with an annular fastening flange (46, 50) at each of its axial ends, and an annular coating (70) made from abradable material, wherein said body (12) is made from a composite material and further comprises an annular stiffener (32) that is arranged inside said body (12) and that carries said coating (70), said stiffener (32) comprising an annular wall, a radially outer face (portion of wall facing radially outwards) of which is separated radially from the body (12) so as to provide an empty annular space and a radially inner face (portion of wall facing radially inwards) of which receives said coating (70), the stiffener (32) comprising annular tabs configured to fasten (via 60) said wall (of 32) to said body (12). Paragraph [0033] notes the turbomachine shown to be for use in an aircraft. Paragraph [0034] notes a fan casing (10) with body (12) to be made of composite material. Paragraph [0057] describes layer (70) as being an abradable layer being an epoxy filled honeycomb, in other words, coated with epoxy. See also annotated Figure 3’ below. The recitation of “so as to provide an empty annular space” is interpreted as defining how the radially outer face is separated from the body, not that an empty space with nothing in said space is necessarily required of the full assembly. 

    PNG
    media_image1.png
    412
    1108
    media_image1.png
    Greyscale

Regarding Claim 2, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein the annular stiffener (32) has an omega-shaped cross-section in capital form. The annular wall along with the tabs extending from the wall of (32) are interpreted as being “omega-shaped”. 
Regarding Claim 3, Kappes discloses the fan casing as set forth in Claim 1. 
Kappes discloses wherein said body (12) is made from a preform of woven fibres and densified by a polymeric resin [0038-0039]. 
Regarding Claim 4, Kappes discloses the fan casing as set forth in Claim 1.
Figure 3 of Kappes discloses wherein each of said tabs (of 32) is L-shaped in cross-section and comprises a first annular leg configured to fasten to the body (12), and a second annular leg configured to connect the wall (of 32) to said first annular leg (first leg). See annotated Figure 3’ above. 
Regarding Claim 6, Kappes discloses the fan casing as set forth in Claim 4. 
Figure 3 of Kappes discloses wherein said second annular leg (second leg) is inclined with respect to at least one of said wall (of 32) and said first annular leg (first leg). See also annotated Figure 3’ above. 
Regarding Claim 7, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein said stiffener (32) has a constant thickness. Paragraph [0035, 0053] describes (32) as being an “inner skin” formed by a number layers. Stacking up individual layers is expected to form a constant thickness for regions (in this case, being the whole stiffener) with the same number of layers. The figures show (32) having a constant thickness as well. MPEP 2125 notes that drawings must be evaluated for what they reasonably disclose or suggest, no matter if unintended or unexplained in the Specification. 
Regarding Claim 8, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 3 of Kappes discloses wherein said wall (of 32) has a diameter which varies along said axis (not shown, direction of side to side in Figure 3). See also annotated Figure 3’ above. The wall (of 32) is seen to be changing in diameter from left to right of the figure. 
Regarding Claim 9, Kappes discloses the fan casing as set forth in Claim 4. 
Figure 3 of Kappes discloses wherein the second annular legs (second leg) of the tabs have at least one of different heights and different radial dimensions with respect to said axis (not shown, direction of side to side in Figure 3). See also annotated Figure 3’ above. The connecting legs (second leg) are of different heights/dimensions due to the annular wall being different in dimension at its axial ends (left and right). 
Regarding Claim 10, Kappes discloses the fan casing as set forth in Claim 1. 
Figures 3-4 of Kappes disclose a method for producing a fan casing (10), the method comprising: a) producing the body (12) in composite material [0034], b) producing the stiffener (32) [0053], c) placing and fastening (via 60) the stiffener (32) inside the body (12) [0044] , d) placing and fastening the abradable coating (70) on the radially inner face of the stiffener (32) [0057]. 
Regarding Claim 11, Kappes discloses the fan casing as set forth in Claim 1. 
Kappes discloses an aircraft turbomachine (100) comprising a fan casing (10) [0033]. 
Regarding Claim 12, Kappes discloses the fan casing as set forth in Claim 1. 
Figure 1 of Kappes discloses wherein said stiffener (32, labeled in Figure 2) is located in a central portion of the body (12) and is intended to extend opposite top of blades (114) of a fan wheel (112). The stiffener is located between the two ends of body (12), therefore considered in a central portion. The tops of the blades (114) can be seen in Figure 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kappes in view of Marin et al. (US 2017/0266893 A1), hereinafter Marin.
Regarding Claim 5, Kappes teaches the fan casing as set forth in Claim 4. 
Kappes does not expressly teach wherein said second annular leg is perpendicular to at least one of said wall and said first annular leg as claimed. However, having the leg be perpendicular would have been obvious in view of Marin and routine optimization. 
Figure 2 of Marin teaches a fan casing with a stiffener (17), wherein a second annular leg (172, 174) is at an angle (β172,174) with respect to the adjacent portions it is attached to. The angle (β) is formed at a particular angle as a function of stiffness that is desired to be imparted to the casing as a function of fabrication possibilities [0031]. In other words, the angle results in a degree of stiffness provided to the casing. Thus, Marin shows the angle of the annular leg to be a results effective variable, which one of ordinary skill would routinely optimize (see MPEP 2144.05, II). Being “perpendicular” as claimed is treated as being at a specific angle in which the second annular leg is considered perpendicular to at least one of said wall and said first annular leg. It is noted that while 90° is not within the preferred range explicitly disclosed by Marin, Marin still provides motivation as to why one of ordinary skill would optimize the angle of the second leg. Marin does not discourage one of ordinary skill from modifying the angle to be perpendicular. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fan casing taught by Kappes such that said second annular leg is perpendicular to at least one of said wall and said first annular leg as evidenced by Marin, since one of ordinary skill would routinely optimize the angle between the second annular leg so as to obtain a desired degree of stiffness provided to the casing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kappes. 
Regarding Claim 13, Kappes teaches the fan casing as set forth in Claim 1. 
Kappes does not expressly teach wherein the stiffener has an axial length or dimension, along the axis of rotation, of between 40 and 60% of the length of the fan casing as claimed. However, such a limitations is considered a difference in relative dimensions. 
The courts have held various practices to be routine expedients which require only ordinary skill in the art. One such practice is a change in relative dimensions (see MPEP 2144.04, IV, A). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not considered patentably distinct from the prior art device. With respect to the instant application, it is apparent that the stiffener (32) in Figures 1-2 of Kappes has an axial length or dimension, and is intended to at least be large enough to extend along and accommodate for blades (114) [0036]. The Specification of the instant application does not indicate any specific criticality regarding the relative dimension of being between 40 to 60% of the length of the fan casing. There is no indication that a change in relative size would change the operation of the stiffener. Thus, modifying the stiffener to be in the range of between 40 and 60% of the length of the fan casing would have been an obvious matter of design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan casing taught by Kappes such that the stiffener has an axial length or dimension, along the axis of rotation, of between 40 and 60% of the length of the fan casing by design choice, since such a modification is considered a change in relative dimensions requiring only ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745